Per Curiam.
This case is submitted on the people’s motion to affirm. The defendant was convicted of felonious assault. MCLA § 750.82 (Stat Ann 1962 Rev § 28.277), after a non-jury trial. He now appeals raising two issues.
The defendant’s first contention concerns the failure to indorse the name of an alleged res gestae witness on the information. The defendant did not raise this issue in the trial court although he was aware of the existence and identity of this witness. In the absence of circumstances which excuse his failure to raise the issue at the proper time, we find no error. People v. McIntosh (1967), 6 Mich App 62.
The defendant also contends that certain remarks made by the trial court show that the court did not find that he was guilty beyond a reasonable doubt. This contention is not supported by the record.
The motion to affirm is granted.